Title: To Benjamin Franklin from Clément Noguères and Geneviève-Elisabeth Belamy Le Veillard, [before 5 September 1779]
From: Noguères, Clément,Le Veillard, Geneviève-Elisabeth Belamy
To: Franklin, Benjamin


M
[before September 5, 1779]
Vous étes prié, de la part de Monsieur le Curé& de Madame Le Veillard, Trésoriere des Pauvres, de vous trouver à l’Assemblée de Charité qui se tiendra dans l’Eglise Royale & Paroissiale de Notre-Dame-de-Graces de Passy, à l’issue des Vépres, Dimanche prochain 5 7bre 1779

Il y aura Prédication, par mr L’abbé gautier vicaire général du diocèse de gap.
Ceux qui ne pourront point s’y trouver, sont priés d’envoyer leurs Aumônes à M. le Curé.
Date eleemosinam. Luc. 12. 33.
  Beatus qui intelligit super egenum, & pauperem; in die malâ liberabit eum Dominus. Ps. 40. 1.
 
Addressed: Mr franklin
